Allowable Subject Matter
Claims 61-66, 73 and 75-77 are allowed.
The following is an examiner’s statement of reasons for allowance: According to examiner’s search, the closest prior art of record, McKim priority date is October 22, 2009 which is the publication date of US 2009/0264329 A1 corresponding to application number 12/105822.  Applicant’s argument regarding the above priority date in view of having the same assignee (Ecolab Inc.) has been found persuasive and the 35 U.S.C. 103(a) rejection is thus withdrawn. The prior art(s) of record no longer render the claims obvious, which is the reason for allowance.
Note; applicant was reminded of a required terminal disclaimer with US 8,772,215 B2 which is submitted and approved. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Terminal Disclaimer
The terminal disclaimer filed on 2021/05/06 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 8,772,215 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


                                           Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Mohammad Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 9 AM- 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.R.A./Examiner, Art Unit 1767
2021/05/05   
  
 /NICOLE M. BUIE-HATCHER/   Primary Examiner, Art Unit 1767